Citation Nr: 1038861	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement for service connection to erectile dysfunction (ED), 
including as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he currently suffers from ED because of 
his service-connected PTSD and associated medications.  In 
February 2007, the Veteran was seen for a psychiatry consultation 
and reported having problems with ED due to memories of Vietnam.  
Later that month, he was seen by a VA mental health nurse 
practitioner and he reported that his problems with ED began when 
he came home from Vietnam.  He also began retaking mirtazapine at 
this time.   

The Veteran was provided with a VA genitourinary examination in 
July 2006.  The examiner explained that the Veteran's other 
medications contribute significantly to his ED, but his PTSD 
medication (mirtazapine) is not known to be a likely culprit of 
ED.  Therefore, the examiner determined that the Veteran's ED is 
unlikely related to his PTSD treatment, as ED is not a typical 
side-effect of that medication.  Rather, the examiner stated that 
ED is more likely due to the Veteran's genitourinary problems, 
including his prostatic obstruction and urethral stricture, blood 
pressure medication, and prostate medication.

In May 2010, the Board requested a VHA opinion from a urologist 
as to whether the Veteran's PTSD or medication taken to treat his 
PTSD has either caused or aggravated his ED.  The urologist 
determined that the Veteran suffered from a number of conditions 
that contribute to ED, including elevated lipids, hypertension, 
and, to a lesser extent, dilation of a urethral stricture.  
Conversely, the Veteran's PTSD medication, mirtazapine, was found 
to have little effect on the quality of the Veteran's erections.  
However, the urologist was unable to give a conclusive opinion as 
to whether the Veteran's PTSD has contributed to his ED.  He 
suggested that VA provide the Veteran with a formal psychiatric 
determination as to the severity and intensity of the Veteran's 
PTSD and possible specific factors such as memories or flashbacks 
that could be influencing him during the time of sexual activity.

Therefore, in light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Thus, it is incumbent on the Board to 
remand this matter for a VA psychiatric examination prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see 
also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  
 
Additionally, an effort should be also be made to obtain any 
recent VA treatment records for the Veteran showing treatment for 
ED or PTSD, dated since March 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to ED or PTSD from the VA Medical 
Center in Biloxi, Mississippi, dated since 
March 2007.

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in conjunction 
with the examination.  Any indicated tests and 
studies, to include psychological studies, are 
to be conducted.  

The examiner is asked to provide an opinion as 
to whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's ED was either (a) caused by, or (b) 
permanently aggravated by his service-
connected PTSD.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  The RO/AMC should read the medical opinion 
obtained to ensure that the remand directives 
have been accomplished, and should return the 
case to the examiner if all questions posed 
are not answered.  

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

